UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-6409


UNITED STATES OF AMERICA,

                     Petitioner - Appellee,

              v.

RAPHAEL MENDEZ,

                     Respondent - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. W. Earl Britt, Senior District Judge. (5:91-hc-00350-BR)


Submitted: June 13, 2019                                          Decided: June 18, 2019


Before WYNN and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Raphael Mendez, Appellant Pro Se. Genna Danelle Petre, Special Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Raphael Mendez appeals the district court’s orders denying his motions to

authorize news media visitation, for copies of documents, for reconsideration, and for a

transfer. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. United States v. Mendez, No. 5:91-hc-

00350-BR (E.D.N.C. Jan. 7, 2019; Mar. 5, 2019). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2